Rombauer, P. J.
(concurring). — I concur in the result of this opinion, but prefer to place my concurrence on the same grounds upon which I placed my concurrence in the result of the opinion in Bassett v. Glover, 31 Mo. App. 150, 160, and upon the authority of the cases there cited.
*651The facts of this case sufficiently appear in the opinion of- Judge Thompson, and show that, even though the case may have been erroneously tried in some respects, the facts found by the jury conclusively establish the liability of all the defendants as joint trespassers.
We are not warranted in reversing a judgment which reaches the substantial justice of the case, when we are fully satisfied that the result of another trial between the same parties upon issues substantially the same, even though formally different, would unavoidably be the same. Interest reipublicce tit sit finis litium.